 1   Stephen G. Opperwall (SBN 100057)
     LAW OFFICES OF STEPHEN G. OPPERWALL
 2   4900 Hopyard Road, Suite 100
     Pleasanton, California 94588
 3   Telephone: (925) 417-0300
     Facsimile: (925) 417-0301
 4   E-mail: steve.opperwall@comcast.net
 5
     Attorneys for Creditor
 6   Professional Bank
 7
 8                         UNITED STATES BANKRUPTCY COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                  SAN JOSE DIVISION
11
12   In Re:                                  )       No. 21-50028 SLJ 7
                                             )
13   Evander Frank Kane,                     )       Chapter 7
                                             )
14                                           )
                                             )       Notice of Joinder and Joinder
15        Debtor,                            )       by Creditor Professional Bank
                                             )       in the Motion by
16                                           )       Creditor Zions Bancorporation
                                             )       to Convert the Case to
17                                           )       Chapter 11 and to Appoint a
                                             )       Chapter 11 Trustee
18                                           )
                                             )
19                                           )       Date: 3/30/21
                                             )       Time: 11:00 a.m.
20                                           )       Place: Courtroom 9
                                             )              San Jose, California
21                                           )
22
23                                               I
24                                     INTRODUCTION
25        Creditor Professional Bank hereby submits this Notice of
26   Joinder and Joinder by Creditor Professional Bank in the Motion by
27   Creditor Zions Bancorporation to Convert the Case to Chapter 11 and
28   to Appoint a Chapter 11 Trustee.

                                                 1
     Notice of Joinder and Joinder by Creditor Professional Bank in the Motion
     by Creditor Zions Bancorporation to Convert the Case to Chapter 11 and
     to Appoint a Chapter 11 Trustee
Case: 21-50028   Doc# 41   Filed: 03/02/21   Entered: 03/03/21 00:00:58   Page 1 of 5
 1                                               II
 2                                             SUMMARY
 3         Professional Bank joins in the motion, joins in the arguments
 4   by Zions Bancorporation, and joins in requesting the result of
 5   converting       this    Chapter    7     bankruptcy     case    to      a   Chapter    11
 6   bankruptcy case, and appointing a Chapter 11 trustee.
 7         Along with that, and as part of that same requested relief,
 8   Professional Bank also requests the reinstatement of the automatic
 9   payment arrangements that Debtor Evander Kane agreed to regarding
10   Professional Bank and certain other banks, whereby the debt service
11   payments    on    his    loan    with      Professional      Bank       would   be     made
12   automatically from the paycheck payments that are owed to Kane by
13   his   employer     the    San    Jose     Sharks,     pursuant      to   the    Security
14   Agreement and UCC-1 filing in favor of Professional Bank.
15
16                                               III
17                                      LEGAL AUTHORITY
18         Legal authority exists for one party to join in another
19   party's motion, and in the arguments of another party's motion, and
20   in requesting the relief that another party's motion seeks.
21         See for example: Tatung Company, Ltd. v. Shu Tze Hsu, 217
22   F.Supp.3d 1138, 1151-52 (C.D. Cal. 2016), saying:
23         1. Legal Standard
24               [1] When reviewing whether to allow a party to join
25         in a motion, the court will allow the joinder when either
26         (1) the parties are so similarly situated that filing an
27         independent motion would be redundant, or (2) the party
28         seeking joinder specifically points out: which parts of

                                                  2
     Notice of Joinder and Joinder by Creditor Professional Bank in the Motion
     by Creditor Zions Bancorporation to Convert the Case to Chapter 11 and
     to Appoint a Chapter 11 Trustee
Case: 21-50028   Doc# 41     Filed: 03/02/21    Entered: 03/03/21 00:00:58    Page 2 of 5
 1        the    motion     apply   to   the    joining party,        the    joining
 2        party's basis for standing, and the factual similarities
 3        between the joining party and moving party that give rise
 4        to a similar claim or defense. See United States v.
 5        Longoria, CR No. 89–225–FR, 1990 WL 11418, at *4 (D. Or.
 6        Jan. 31, 1990) (allowing co-defendants to join on motion
 7        to compel discovery of informant's identity where same
 8        informant        testified     against     all   defendants);       United
 9        States v. Ledbetter, No. 2:14–CR–127, 2015 WL 5954587, at
10        *2 (S.D. Ohio Oct. 14, 2015) (allowing parties to join in
11        discovery motions where the exact same discovery is
12        requested); United States v. Cerna, No. CR–08–0730 WHA,
13        2011 WL 500229, at *12 (N.D. Cal. Feb. 9, 2011) (holding
14        motion to join in another's motion should not “leave the
15        [court] guessing as to the reasons why the motions sought
16        to be     joined     apply”); United States            v.   Svihel,     No.
17        15–cr–190 (2)(4) (DSD/LIB), 2016 WL 1212364, at *6 (D.
18        Minn. Feb. 25, 2016) (denying “blanket authorization to
19        join in all motions” and requiring movant to “allege
20        *1152 a basis for standing” and a “factual basis for
21        joining” each motion).
22
23                                             III
24                                       DISCUSSION
25        Professional Bank's situation vis-à-vis Debtor Evander Kane is
26   the same as Zions Bancorporation's situation on the subject of
27   converting this case to Chapter 11 and appointing a Chapter 11
28   trustee.

                                                3
     Notice of Joinder and Joinder by Creditor Professional Bank in the Motion
     by Creditor Zions Bancorporation to Convert the Case to Chapter 11 and
     to Appoint a Chapter 11 Trustee
Case: 21-50028   Doc# 41    Filed: 03/02/21   Entered: 03/03/21 00:00:58    Page 3 of 5
 1        The main point is that someone other than Debtor Kane should
 2   be managing the $29,000,000 of compensation that Kane will receive
 3   over the remaining years of his $49,000,000 contract with the San
 4   Jose Sharks.
 5        The person managing that money should have the skills and
 6   duties of a financial trustee, and that person should apply that
 7   money to the payment of Kane's significant debts and in compliance
 8   with the obligations owed by Kane to his creditors.
 9        Professional Bank joins in the motion, joins in the arguments,
10   and joins in the requested outcome (of conversion to Chapter 11 and
11   appointment of a Chapter 11 trustee).
12        Professional Bank has standing to take these positions and to
13   make these arguments.         The standing is by virtue of being another
14   creditor of Kane, and by being owed money by Kane to pay off
15   approximately $1,500,000 in loans, including through a Security
16   Agreement and a UCC-1.
17        Professional Bank's counsel believed at the very outset of
18   this case that it should be a Chapter 11 case and not a Chapter 7
19   case.   The Debtor is a professional hockey player with more than
20   enough income in the next 3 to 4 years to pay off creditors in
21   full.       That income is virtually guaranteed by Kane's National
22   Hockey League player contract.             Creditors loaned many millions of
23   dollars to Kane in reliance on that income, including terms that
24   the income stream serve as the main collateral to repay the loans.
25   Kane received approximately $20,000,000 from banks with the banks
26   relying on that stream of income as the main source of repayment
27   of the loans.     Kane received the money from those loans, he bought
28   multiple houses in multiple cities that are occupied by multiple

                                                4
     Notice of Joinder and Joinder by Creditor Professional Bank in the Motion
     by Creditor Zions Bancorporation to Convert the Case to Chapter 11 and
     to Appoint a Chapter 11 Trustee
Case: 21-50028    Doc# 41   Filed: 03/02/21   Entered: 03/03/21 00:00:58   Page 4 of 5
 1   friends and relatives, he lost millions of dollars gambling, etc.,
 2   as documented in detail in the Motion to Convert.
 3        The Chapter 7 filings try to give the impression that Kane
 4   does not have the money "right now" to pay off his debts.                  However,
 5   Kane does have a stream of income of at least $29,000,000 in the
 6   next 3 to 4 years, just salary from the San Jose Sharks.                     He is a
 7   famous and popular NHL professional hockey player, and probably
 8   also will have millions more dollars of income from endorsements
 9   during the same period of time.
10
11                                            IV
12                                      CONCLUSION
13        Professional Bank joins in the Motion to Convert and to
14   Appoint a Chapter 11 trustee, and Professional Bank asks that the
15   motion be granted.
16
17
18   Dated: March 2, 2021                          LAW OFFICES OF
                                                   STEPHEN G. OPPERWALL
19
20                                                 /s/ Stephen G. Opperwall
                                                   _________________________
21                                                 STEPHEN G. OPPERWALL
                                                   Attorneys for Creditor
22                                                 Professional Bank
23   motion.Zions.convert case.JOINDER.by PB.doc.wpd
24
25
26
27
28

                                               5
     Notice of Joinder and Joinder by Creditor Professional Bank in the Motion
     by Creditor Zions Bancorporation to Convert the Case to Chapter 11 and
     to Appoint a Chapter 11 Trustee
Case: 21-50028   Doc# 41   Filed: 03/02/21   Entered: 03/03/21 00:00:58   Page 5 of 5
